DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amended claims filed 12/23/2020 have been considered.
Claims 1-23 and 25-31 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/08/2022 and 12/23/2020 have been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a granular preparation comprising first granules containing edoxaban, a sugar alcohol, and a water-swelling additive; and second granules containing 0.5-10wt% carmellose sodium by weight with respect to the total weight of the composition and 70-90% by weight of xylitol or sorbitol with respect to the total weight of the composition (claims 1-23) and a method for production (claims 25-31). 
The closest prior art of record appears to be Kojima, US 20150342938 A1 (cited on Applicant’s IDS dated 03/08/2022) or Kamada, US 20130022683 A1 (cited on Applicant’s IDS dated 03/08/2022). 
Kojima teaches pharmaceutical compositions for oral administration comprising edoxaban tosylate (Kojima, e.g., 0013 and structure 0029). Kojima teaches granules (0081-0082). Compositions include a sugar alcohol and water swelling additive (Kojima, e.g., claim 1). Kojima does not teach compositions further comprising second granules comprising the agents specified in claims 1 and 25 present in the recited amount.
Like Kojima, Kamada (US 20130022683 A1) teaches pharmaceutical compositions comprising granules containing a compound of Formula I (edoxaban tosylate), sugar alcohol and a water swelling additive (Kamada, e.g., Abstract, claims 1-6). Kamada does not teach compositions further comprising second granules comprising the agents specified in claims 1 and 25 present in the recited amounts.
Sekiguchi, US 20150110880 A1 (cited on Applicant’s IDS dated 03/08/2022) teaches orally disintegrating tablets comprising a granular composition comprising drug containing granules (Sekiguchi, e.g., 0100-0104) and drug free granules (second granules) having an average particle size of 60-150 microns (Sekiguchi, e.g., 0105-0108). Sekiguchi teaches the composition further comprising drug free granules containing sugar alcohol and crystalline cellulose, where the sugar alcohol may be present in an amount of from 50-90% by weight and the crystalline cellulose may be present in an amount of from 10-40% by weight (Sekiguchi, e.g., 0090-0092). However, these amounts appear to be relative to the total weight of the second granules, not the total weight of the granular preparation as claimed. Sekiguchi does not teach compositions comprising second granules containing carmellose sodium and xylitol or sorbitol in the amounts claimed. Moreover, while Sekiguchi mentions edoxaban (Sekiguchi, e.g., 0052 and 0053), Sekiguchi does not exemplify any compositions containing edoxaban or teach any specific compositions containing edoxaban. 
JP 2012036140 A (cited on Applicant’s IDS dated 03/08/2022) teaches orally disintegrating tablets containing a first granulated powder containing drug and a second granulated powder containing a saccharide, sugar alcohol or amino acid in combination with a disintegrating agent (‘140, e.g., Abstract). The ‘140 document does not teach second granules containing carmellose sodium and either xylitol or sorbitol in the claimed amounts. 
The ‘140 document does not teach edoxaban or granules containing edoxaban.
Moreover, the ‘140 document teaches the additional granules for drugs in need of taste masking (‘140, e.g., abstract). The prior art of record provides no evidence that edoxaban, as of the filing date of the presently claimed invention, was known to benefit from, or in need of, techniques useful for masking taste. Therefore, one skilled in the art would not have been motivated to apply the teachings of the ‘140 document to the formulations of Kojima or Kamada with a reasonable expectation of success.
A search of the prior art does not reveal any reference which would have provided one skilled in the art motivation to modify formulations as known from Kojima or Kamada to arrive at the presently claimed subject matter before the filing date of the presently claimed invention.
Finally, the present specification, Example 2, presents evidence that separating edoxaban from xylitol or sorbitol in second granules as claimed improves the recovery of edoxaban from compositions relative to the single granule compositions of Kojima or Kamada. This result could not have been predicted by one of ordinary skill in the art based on the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-23 and 25-31 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347. The examiner can normally be reached Monday - Friday, 9am - 6pm, PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615